 Case 1:05-cv-00701-LMB-JFA Document 275 Filed 05/15/19 Page 1 of 6 PageID# 6733


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA

FARHAN MOHAMOUD TANI WARFAA,                             :

                            Plaintiff,                   :

 versus                                                  : Civil Action No.: 05-701 (LMB/BRP)

YUSUF ABDI ALI,                                          :

                            Defendant.                   :


DEFENDANT’S MEMORANDUM ADDRESSING THE COURT’S REQUEST FOR AUTHORITY
ON THE ISSUE OF WHETHER VEL NON PLAINTIFF’S EXPERT DR. DARYN REICHERTER
                    SHOULD BE PERMITTED TO TESTIFY


   COMES NOW, before this Honorable Court, the Defendant in respect of the above- encaptioned

cause, viz., YUSUF ABDI ALI, by and through his undersigned attorney and counsellor, and pursuant

to, inter alia, the request from this Honorable Court to the parties for legal authority in respect of the

issue of whether, vel non, the proffered testimony from Plaintiff’s expert known as Dr. Daryn

Reicherter, should be presented to the jury. As this Honorable Court will recall, although, at the

conclusion of yesterday’s session of trial, Plaintiff’s other medical expert, viz., Dr. Allen Keller, was

still on direct examination of Plaintiff’s counsel, the undersigned raised with this Honorable Court

certain concerns about the propriety of allowing Dr. Reicherter to testify in the instant case, citing to

Dr. Reicherter’s 9 January 2019 report, entitled “The Medical Consequences of Torture in Somaliland”,

which has been designated by the Plaintiff qua Exhibit PL065 (referenced hereinafter qua “Report”).

In response to that challenge, this Honorable Court requested that the Plaintiff provide authority to

support the admissibility of Dr. Reicherter as an expert, and, in response, Plaintiff’s counsel cited two

court cases, viz.: Philip Morris v. Williams, 549 U.S. 346 (2007); & McGowan v. Murphy Brown,

L.L.C., 2018 WL 2297506 (E.D.N.C. May 18, 2018), to which the Defendant now responds, viz.:




                                                     1
 Case 1:05-cv-00701-LMB-JFA Document 275 Filed 05/15/19 Page 2 of 6 PageID# 6734




1. The Report addresses principally the deleterious effects of torture in Somalia and elsewhere
generally and only tangentially addresses the alleged injury to the Plaintiff. Accordingly, the use
of the Report would have the effect of encouraging the jury to award punitive damages against
the Defendant for the injuries sustained by torture victims who are not before the Court.

       The Court has long made clear that “[p]unitive damages may properly be imposed to further a

State's legitimate interests in punishing unlawful conduct and deterring its repetition.” Philip Morris

USA v. Williams, 549 U.S. 346, 352, 127 S. Ct. 1057, 1062, 166 L. Ed. 2d 940 (2007), as explained in

the following passages from that opinion, viz.:

        “In our view, the Constitution's Due Process Clause forbids a State to use a punitive damages
award to punish a defendant for injury that it inflicts upon nonparties or those whom they directly
represent, i.e., injury that it inflicts upon those who are, essentially, strangers to the litigation. For one
thing, the Due Process Clause prohibits a State from punishing an individual without first providing
that individual with “an opportunity to present every available defense.” Lindsey v. Normet, 405 U.S.
56, 66, 92 S.Ct. 862, 31 L.Ed.2d 36 (1972) (internal quotation marks omitted). Yet a defendant
threatened with punishment for injuring a nonparty victim has no opportunity to defend against the
charge, by showing, for example in a case such as this, that the other victim was not entitled to
damages *354 because he or she knew that smoking was dangerous or did not rely upon the defendant's
statements to the contrary.

        “For another, to permit punishment for injuring a nonparty victim would add a near standardless
dimension to the punitive damages equation. How many such victims are there? How seriously were
they injured? Under what circumstances did injury occur? The trial will not likely answer such
questions as to nonparty victims. The jury will be left to speculate. And the fundamental due process
concerns to which our punitive damages cases refer—risks of arbitrariness, uncertainty, and lack of
notice—will be magnified. State Farm, 538 U.S., at 416, 418, 123 S.Ct. 1513; BMW, 517 U.S., at 574,
116 S.Ct. 1589.

       “Finally, we can find no authority supporting the use of punitive damages awards for the
purpose of punishing a defendant for harming others. We have said that it may be appropriate to
consider the reasonableness of a punitive damages award in light of the potential harm the defendant's
conduct could have caused. But we have made clear that the potential harm at issue was harm
potentially caused the plaintiff.”

Philip Morris USA v. Williams, 549 U.S. 346, 353–54, 127 S. Ct. 1057, 1063, 166 L. Ed. 2d 940 (2007)

2. While the punitive damages issue of the reprehensibility of Defendant’s alleged conduct may
warrant testimony as to the harm caused to nonparties, the harm had to have been caused by
Defendant and the Report makes no mention of any claim of injury by Defendant to others.

        “Respondent argues that she is free to show harm to other victims because it is relevant to a
different part of the punitive damages constitutional equation, namely, reprehensibility. That is to say,
harm to others shows more reprehensible conduct. Philip Morris, in turn, does not deny that a plaintiff
                                                      2
 Case 1:05-cv-00701-LMB-JFA Document 275 Filed 05/15/19 Page 3 of 6 PageID# 6735


may show harm to others in order to demonstrate reprehensibility. Nor do we. Evidence of actual harm
to nonparties can help to show that the conduct that harmed the plaintiff also posed a substantial risk of
harm to the general public.”

Philip Morris USA v. Williams, 549 U.S. 346, 355, 127 S. Ct. 1057, 1063–64, 166 L. Ed. 2d 940 (2007)

3. The Report comments impermissibly on the political situation in Somalia as to which the
expert does not purport to have scientific knowledge.

      “[T]the Siad Barre regime's engagement in torture practices on the people of Northern Somalia
(Somaliland)...include[d] the targeting of civilians, primarily from the lsaaq clan in northern Somalia,
now Somaliland, between 1987-1989. An estimated 50,000-100,000 people lost their lives, and even
more were displaced.”

Report at pp. 1-2

4. The Report usurps the role of the jury in reciting that the Defendant was guilty of human
rights abuses that the Plaintiff alleges as his case in chief.

       “The human rights abuses committed under the leadership of former Colonel Yusuf Abdi Ali
[hereinafter Defendant Ali] of the Somali Army's Fifth Brigade created multiple mental health harms,
physical harms, and social harms to the people of Somaliland such as Mr. Warfaa.”

Report at p. 2.

5. The Report relies for its evidence of Plaintiff’s physical condition upon the testimony of
Plaintiff’s physicians and not on any examination by Dr. Reicherter. The conclusions are hence
unreliable under Rule 703 and Daubert in that physical symptoms are typically evaluated only by
a direct examination of the patient.

       “Rule 703 provides that expert opinions based on otherwise inadmissible hearsay are to be
admitted only if the facts or data are “of a type reasonably relied upon by experts in the particular field
in forming opinions or inferences upon the subject.”

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595, 113 S. Ct. 2786, 2797–98, 125 L. Ed. 2d 469
(1993)

6. The science of the Report does not have the reliability that Daubert requires.

   With respect to reliability, the district court must ensure that the proffered expert opinion is “based

on scientific, technical, or other specialized knowledge and not on belief or speculation, and inferences

must be derived using scientific or other valid methods.” Oglesby v. Gen. Motors Corp., 190 F.3d 244,

250 (4th Cir. 1999). Daubert offered a number of guideposts to help a district court determine if expert

testimony is sufficiently reliable to be admissible. First, “a key question to be answered in determining


                                                     3
 Case 1:05-cv-00701-LMB-JFA Document 275 Filed 05/15/19 Page 4 of 6 PageID# 6736


whether a theory or technique is scientific knowledge that will assist the trier of fact will be whether it
can be (and has been) tested.” 509 U.S. at 593, 113 S.Ct. 2786. A second question to be considered by a

district court is “whether the theory or technique has been subjected to peer review and publication.”

Id. Publication regarding the theory bears upon peer review; “[t]he fact of publication (or lack thereof)

in a peer reviewed journal will be a relevant, though not dispositive, consideration in assessing the

scientific validity of a particular technique or methodology on which an opinion is premised.” Id. at

594, 113 S.Ct. 2786. Third, “in the case of a particular scientific technique, the court ordinarily should

consider the known or potential rate of error.” Id. Fourth, despite the displacement of Frye, “ ‘general

acceptance’ ” is nonetheless relevant to the reliability inquiry. Id. “Widespread acceptance can be an

important factor in ruling particular evidence admissible, and a known technique which has been able

to attract only minimal support with the community may properly be viewed with skepticism.” Id.

(citation and internal quotation marks omitted). Daubert's list of relevant considerations is not

exhaustive; indeed, the Court has cautioned that this “list of specific factors neither necessarily nor

exclusively applies to all experts or in every case,”

Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th Cir.), cert. denied, 137 S. Ct. 2250, 198 L. Ed. 2d 680

(2017).

7. The Report recites that it represents the conclusion not of the expert alone but of a program
with which he is affiliated. This Report by its terms was a committee effort but the other authors
are unidentified. “Unquestionably, Rule 26 requires an expert witness to prepare his own Rule 26
Report.” Trigon Ins. Co. v. United States, 204 F.R.D. 277, 291 (E.D. Va. 2001)

          “This report was created by Dr. Daryn Reicherter, with the support of the Human Rights in

Trauma Mental Health Program (HRTMHP), an interdisciplinary program based at Stanford…”

Report, at p. 1.

       “In addition to our members' abundant clinical and professional experience with survivors'
psychology, the HRTMHP relied upon the vast scientific literature in psychology to reach the major
conclusions of this report.” Report, at p. 2.




                                                        4
 Case 1:05-cv-00701-LMB-JFA Document 275 Filed 05/15/19 Page 5 of 6 PageID# 6737


8. Plaintiff’s reliance on McGowan v. Murphy Brown, L.L.C., 2018 WL 2297506 (E.D.N.C. May
18, 2018) is inapposite.
    McGowan, a nuisance case arising out of the stench emanating from a hog farm, and a fear of future

harm from that nuisance, offers no support for Plaintiff’s position here, as there can be no basis for

anyone, much less the Plaintiff, or, for that matter, anyone else in Somalia, need harbor any fear of

some supposed future harm. In deigning to make such a contention, Plaintiff appears to be seeking

some sort of victimhood status, not just for him, but for his Issaq clan, which is precisely to sort of

group grievance appeal that the Plaintiff, and his representatives have been making in extrajudicial

statements throughout the course of this litigation.

   WHEREFORE, and for the foregoing reasons, the Defendant ever prays that Dr. Reicherter not be

permitted to give evidence in the instant trial.

Dated: 15 May 2019, at Alexandria, Virginia.




                                                           Respectfully submitted,

                                                           /s/Joseph Peter Drennan
                                                           JOSEPH PETER DRENNAN
                                                           218 North Lee Street
                                                           Third Floor
                                                           Alexandria, Virginia 22314
                                                           Telephone: (703) 519-3773
                                                           Telecopier: (703) 997-2591
                                                           E-mail: joseph@josephpeterdrennan.com
                                                           Virginia State Bar No. 023894

                                                           Attorney and Counsellor for Defendant




                                                       5
 Case 1:05-cv-00701-LMB-JFA Document 275 Filed 05/15/19 Page 6 of 6 PageID# 6738


                                   CERTIFICATE OF SERVICE

   I, Joseph Peter Drennan, undersigned, hereby and herewith certify that, on this 15th day of

May 2019, a true, xerographic facsimile of the foregoing was despatched electronically, by

CM/ECF, to each of the following, viz.:

Lindsay R. Barnes III, Esquire [ Lindsay.Barnes@dlapiper.com ]
Louis Ramos, Esquire [ Louis.Ramos@dlapiper.com ]
Benjamin D. Klein, Esquire [ Ben.Klein@dlapiper.com ]
DLA Piper LLP (US)
500 Eighth Street, N.W.
Washington, D.C. 20004;

Joseph C. Davis, Esquire [Joe.Davis@dlapiper.com ]
DLA Piper LLP (US)
11911 Freedom Drive, Suite 300
Reston, Virginia 20190; &

L. Kathleen Roberts, Esquire [ kroberts@cja.org ]
Nushin Sarkarati, Esquire [nsarkarati@cja.org ]
Carmen Cheung, Esquire
Center for Justice & Accountability
One Hallidie Plaza, Suite 406
San Francisco, California 94102.




                                                        Respectfully submitted,

                                                        /s/Joseph Peter Drennan
                                                        JOSEPH PETER DRENNAN
                                                        218 North Lee Street
                                                        Third Floor
                                                        Alexandria, Virginia 22314
                                                        Telephone: (703) 519-3773
                                                        Telecopier: (703) 997-2591
                                                        E-mail: joseph@josephpeterdrennan.com
                                                        Virginia State Bar No. 023894

                                                        Attorney and Counsellor for Defendant




                                                    6
